Opinion issued May 23, 2011.

In The
Court of
Appeals
For The
First District
of Texas
                                                     ————————————
NO. 01-10-00211-CV
———————————
IN RE Louis Wardlaw, Hot-Hed, Inc., and Cinaruco International, S.A., Relators

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          In
this petition for writ of mandamus, relators Louis Wardlaw, Hot-Hed, Inc., and
Cinaruco International, S.A., request that we grant their petition for writ of
mandamus and order the district court to (1) vacate its February 26, 2010 order
compelling Wardlaw’s compliance with SafeHouse Habitats (Scotland), Ltd.’s
subpoena to appear for a post-judgment deposition; and (2) quash the subpoena
in its entirety.[1]  
We lift the stay granted March 30,
2010, and we deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Keyes, Higley, and Kerrigan.[2]
 




[1]
          The underlying cause is Hot-Hed, Inc. v. SafeHouse Habitats
(Scotland), Ltd., No. 2006-26781, in the 215th District Court of Harris
County, the Honorable Steven E. Kirkland presiding.  This Court affirmed the trial court’s award
of attorney’s fees to SafeHouse—the
judgment SafeHouse is now seeking to enforce—in Hot-Hed,
Inc. v. SafeHouse Habitats (Scotland), Ltd., No. 01-09-00547-CV, 2010 WL
4676997 (Tex. App.—Houston [1st Dist.] Nov. 18, 2010, pet. filed) (modifying
portions of trial court’s declaratory judgment and affirming judgment as
modified).
 


[2]
          The Honorable Patricia Kerrigan,
Judge of the 190th District Court of Harris County, participating by
assignment.